—Order, Supreme Court, New York County (Edward H. Lehner, J.), entered on or about May 12, 1993, which denied defendants-appellants’ motion for summary judgment dismissing plaintiff’s complaint for failure to satisfy the threshold requirements for serious injury in Insurance Law § 5102 (d), unanimously affirmed, with costs.
*233The medical evidence submitted by the moving defendants was contradictory and inconclusive with respect to whether or not plaintiffs injuries were "serious” as defined by Insurance Law § 5102. Accordingly, since defendants failed to make a prima facie showing of entitlement to judgment as a matter of law, the motion was properly denied regardless of the sufficiency of the opposing papers (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). Concur—Rosenberger, J. P., Kupferman, Asch and Tom, JJ.